United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Havertown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1434
Issued: January 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2010 appellant filed a timely appeal from a February 19, 2010 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an injury on June 3, 2009 in the performance of
duty.
FACTUAL HISTORY
On June 6, 2009 appellant, then a 47-year-old letter carrier, filed a claim alleging that on
June 3, 2009 he sustained swelling around his left knee when he slipped on wet grass. He
stopped work on June 15, 2009. In an accompanying statement, appellant related that on June 3,
2009 he was delivering mail when he slipped in a “baseball slide” on wet grass going down a

small hill. His knee was sore but he did not believe that he was badly injured. The next day
appellant’s knee was swollen.
In a June 5, 2009 statement, Theresa McLeod, a supervisor, related that, when appellant
returned to the office on June 5, 2009, he told her that his leg was swollen. She asked if he was
reporting an accident but he was “very unsure with his response.” Appellant initially told
Ms. McLeod that it occurred at one address but later indicated that it happened at a different
address. Ms. McLeod noted that he reported to work on June 5, 2009 and worked all day
without reporting the incident.
On June 6, 2009 Leslie Johnson, a supervisor, related that he spoke with appellant on
June 3, 2009 when he returned to the workstation after delivering mail. Appellant told him that
“everything was okay.”
On June 9, 2009 Lavonne Nickens, a supervisor, maintained that on Thursday morning
appellant informed her that he might be slower that day because he “fell in a baseball slide the
previous day.” She asked if he had fallen on duty but he stated that he had not. In a statement
dated June 9, 2009, Dennis Esterine, the postmaster, related that Ms. Nickens advised him that
appellant had “injured himself playing baseball the night before.”
On June 16, 2006 Dr. Charles D. Hummer, Jr., a Board-certified orthopedic surgeon,
diagnosed a contusion and medial meniscus strain of the left knee. He described the injury as
occurring on June 3, 2009 when appellant “was walking across some wet grass when he slipped
and twisted his left knee.” Dr. Hummer listed findings of minimal left knee effusion and
tenderness of the medial joint line. Appellant could perform sedentary employment. In a duty
status report of the same date, Dr. Hummer listed the history of injury as a slip on grass and
found that appellant could perform sedentary employment.
By decision dated July 24, 2009, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish fact of injury. It determined that he failed to establish
that the work incident of June 3, 2009 occurred as alleged due to conflicting factual evidence.
In an emergency room report dated June 6, 2009, received by the Office on
September 27, 2010, Dr. Matthew D. Cook, an osteopath, evaluated appellant for pain and
swelling of the knee.1 He noted that appellant described the injury as occurring three days prior
when appellant slipped on wet grass while delivering mail. Dr. Cook diagnosed a knee sprain
and referred appellant to a workers’ compensation physician for evaluation.
On July 30, 2009 appellant requested an oral hearing. At the November 16, 2009
hearing, he related that on June 3, 2009 he cut through a yard to get to a mailbox and his leg
slipped and he fell. Appellant described the incident as a “baseball slide” because of his leg
position. He asserted that the employing establishment used his description of the injury to state
that he was injured playing baseball. Appellant denied playing baseball. On June 3, 2009 he felt
pain in his knee but continued his route. Appellant was uncertain of the exact address of the area
1

Dr. Cook noted that appellant had pain and swelling of the right knee; however, it appears that this is a
typographical error.

2

where he was injured. He did not immediately report the injury because he believed that he was
not badly injured. Appellant stated that he limped while completing his route the next day.
By decision dated February 19, 2010, the Office hearing representative affirmed the
July 24, 2009 decision. She found that appellant did not establish that the June 3, 2009 incident
occurred as alleged and that the medical evidence did not provide any opinion on causation.
On appeal appellant described the June 3, 2009 work incident. He denied telling
Ms. Nickens that he injured his leg playing baseball. Appellant contended that he provided a
consistent description of the June 3, 2009 work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
An employee who claims benefits under the Act8 has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by a preponderance of the

2

5 U.S.C. §§ 8101-8193.

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

Supra note 2.

3

reliable, probative and substantial evidence.9 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.10 An employee has not met
his or her burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.11 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.12 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.13
ANALYSIS
Appellant alleged that he injured his left knee on June 3, 2009 when he slipped on wet
grass and fell. He described the incident as a “baseball slide” because of his leg position. On
June 6, 2009 appellant filed a traumatic injury claim and sought medical treatment. An
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.14
The Board finds that the evidence does not contain inconsistencies sufficient to cast
serious doubt on appellant’s version of the employment incident. While appellant did not
immediately report his injury and could not recall the address where it occurred, this does not
render the claim factually deficient. He did not inform management of a knee injury
immediately because he thought that his knee would be better by the next day. A supervisor told
a manager that appellant injured his knee playing baseball; however, he explained that he used
the term “baseball slide” to describe his fall because of his leg position. Appellant denied
playing baseball. He sought medical treatment within three days of the alleged June 3, 2009
employment incident. The June 6, 2009 emergency room report provided a history of injury
generally consistent with his account of events: that appellant slipped on wet grass while
delivering mail three days prior. The record contains no contemporaneous factual evidence to
establish that the claimed incident did not occur as alleged.15 Under the circumstances of this
case, appellant’s allegations are not refuted by strong or persuasive evidence. The Board finds

9

D.B., 58 ECAB 464 (2007); George W. Glavis, 5 ECAB 363, 365 (1953).

10

M.H., 59 ECAB 461 (2008); Betty J. Smith, 54 ECAB 174 (2002).

11

S.P., 59 ECAB 184 (2007); V.F., 58 ECAB 321 (2007).

12

See M.H, supra note 10; John D. Shreve, 6 ECAB 718, 719 (1954).

13

S.P., supra note 11; Wanda F. Davenport, 32 ECAB 552, 556 (1981).

14

Caroline Thomas, 51 ECAB 451 (2000).

15

See Thelma Rogers, 42 ECAB 866 (1991).

4

that the evidence of record is sufficient to establish that the June 3, 2009 incident occurred at the
time, place and in the manner alleged.
The remaining issue is whether the medical evidence establishes that appellant sustained
an injury causally related to the employment incident. In order to establish a causal relationship
between the diagnosed condition and any resulting disability and the employment incident, he
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such causal relationship.16
On June 6, 2009 Dr. Cook treated appellant for knee pain and swelling. He indicated that
the injury to the knee occurred when he slipped on wet grass at work three days earlier.
Dr. Cook diagnosed a knee sprain and referred appellant to a workers’ compensation physician
for evaluation. He did not, however, specifically address whether the knee sprain resulted from
the identified work incident. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.17
On June 16, 2009 Dr. Hummer noted that appellant slipped on wet grass and twisted his
left knee on June 3, 2009. He diagnosed a contusion and medial meniscus strain of the left knee.
Dr. Hummer released appellant to sedentary employment. He did not, however, explain whether
the diagnosed conditions resulted from the June 3, 2009 work incident. A physician must
provide an opinion on whether the employment incident described caused or contributed to
claimant’s diagnosed medical condition and support that opinion with medical reasoning to
demonstrate that the conclusion reached is sound, logical and rationale.18
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.19 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.20 He failed to submit such evidence and, therefore, failed to
discharge his burden of proof.
On appeal appellant described in detail the circumstances surrounding his injury. He
maintained that he provided a consistent history of injury. The Board agrees that appellant has
established that the June 3, 2009 incident occurred as alleged. The issue is now whether the
medical evidence is sufficient to show that he sustained a medical condition as a result of the
16

T.H., 59 ECAB 388 (2008); James Mack, 43 ECAB 321 (1991).

17

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009); Conrad Hightower, 54 ECAB 796 (2003).

18

John W. Montoya, 54 ECAB 306 (2003).

19

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

20

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

5

incident. Appellant has the burden to submit rationalized medical evidence supporting that he
sustained a medical condition as a result of the June 3, 2009 employment incident.21 As
discussed, the medical evidence is insufficient to meet his burden of proof.
CONCLUSION
The Board finds that, although the June 3, 2009 employment incident occurred as alleged,
appellant has not established that he sustained an injury on June 3, 2009 in the performance of
duty.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2010 decision of the Office of
Workers’ Compensation Programs affirmed, as modified to reflect that the June 3, 2009 incident
occurred as alleged.
Issued: January 24, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

D.I., 59 ECAB 158 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

6

